Citation Nr: 1744249	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  16-54 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for prostate cancer residuals (previously rated as prostate cancer) since July 1, 2014.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1959 to July 1980.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Veteran appeared and presented sworn testimony before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing has been associated with the Veteran's electronic claims file and has been reviewed prior to issuing this decision.  

The record contains relevant evidence submitted subsequent to the September 2016 statement of the case.  At the August 2017 Board hearing, the Veteran waived initial RO consideration of the new evidence in his electronic claims file.  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The issue of  entitlement to service connection for ischemic heart disease associated with herbicide agent exposure was raised by the record via testimony provided at the August 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

Although the Board regrets additional delay in the adjudication of this claim, a remand is necessary for further development to ensure that there is a complete record upon which to decide the Veteran's claim.

In an April 2014 rating decision, the RO reduced the disability rating for the Veteran's prostate cancer (now referred to as prostate cancer residuals) from 100 percent to 20 percent, effective July 1, 2014.  In an timely filed August 2014 notice of disagreement, the Veteran did not challenge the propriety of this reduction, but instead argued that he is entitled to a 30 percent disability rating from July 1, 2014 (instead of the currently assessed 20 percent rating) for his service-connected prostate cancer residuals due to renal dysfunction manifesting as "Albumin constant or recurring with hyaline and granular casts or red blood cells."  He contended his VA and non-VA blood and urinalysis laboratory reports showed such a finding necessitating an increased rating.  Further, at the August 2017 Board hearing, the Veteran testified to his belief that he was experiencing a "definite decrease in kidney function" consistent with a 60 percent rating under 38 C.F.R. § 4.115a due to prostate cancer residuals. 

Despite this lay testimony, a July 2016 VA examiner reviewed the Veteran's electronic claims file and concluded the Veteran was not experiencing renal dysfunction due to prostate cancer residuals.  In a January 2017 addendum opinion, the VA examiner reviewed the Veteran's laboratory findings and explained that the Veteran's elevated creatinine and decreased eGFR levels were consistent with his diagnosis of chronic kidney disease, most likely related to his hypertension.  The VA examiner opined that it was unlikely that the Veteran's prostate cancer (in remission) and/or its treatment caused his chronic kidney disease.

The VA examiner did not opine on whether the Veteran's hypertension was causally related to the Veteran's prostate cancer residuals.  This inquiry is particularly important since the Veteran would be entitled to a 30 percent rating  under 38 C.F.R. §4.115a if he was experiencing renal dysfunction characterized by hypertension at least 10 percent disabling under Diagnostic Code 7101, due to his prostate cancer residuals.  Accordingly, the Board finds that a remand is necessary for an additional medical assessment to address this contention.

Additionally, the Board finds that the electronic claims file contains incomplete medical records from the Veteran's treating urologist with Central Texas Urology.  These records are relevant to the claim on appeal because the Veteran testified regarding urinary frequency issues controlled by bladder medication.  See Hearing Transcript, p. 15.  The Veteran's current 20 percent rating is the result of an October 2012 VA examination finding a daytime voiding interval between 1 and 2 hours.  The July 2016 VA examination did not assess urinary frequency.  As these private treatment records have the reasonable possibility of showing increased urinary frequency sufficient to satisfy a higher rating under 38 C.F.R. § 4.115a, these records must be obtained on remand and associated with the electronic claims file. 

Finally, VA must make reasonable attempts to obtain relevant records held by a government agency.  38 C.F.R. § 3.159 (c)(2) (2016).  Thus, updated VA treatment records must be obtained on remand and associated with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records from November 2016 to present from the VA Central Texas Healthcare System.  The records or attempts to obtain the records should be associated with the electronic claims file. 

2. Also, attempt to obtain and associate with the claims file the necessary authorizations from the Veteran for the release of medical records from Central Texas Urology, May 2011 to present.  After obtaining the necessary release form, the AOJ's efforts to obtain such records should be fully documented and any records obtained should be associated with the electronic claims file.  The facility must provide a negative response if records are not available and the Veteran and his representative must be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A  (West 2014); 38 C.F.R. § 3.159 (e)(2016).

3.  Then, schedule a VA prostate examination in order to assist in determining the current level of severity of the service-connected prostate cancer residuals.  The electronic claims file must be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved must be provided.  The examiner should provide the following opinions:

a)  The VA examiner should report the extent of the prostate cancer residual symptoms in accordance with VA rating criteria.

b)  The VA examiner should address the severity of the prostate cancer residuals, to include renal and voiding dysfunction.  The VA examiner is requested to specifically discuss the Veteran's urinary frequency, as well as the Veteran's contention that he has constant or recurring Albumin with hyaline and granular casts or red blood cells, due to prostate cancer residuals. 


If any of the medical findings considered in the rating criteria under 38 C.F.R. §4.115a are present, but are found to be attributed to another medical condition or pathology besides prostate cancer residuals, such should be stated, accompanied by a sufficient explanation and reference to pertinent evidence of record.

d)  After review of the January 2017 VA addendum medical opinion, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is attributed to his prostate cancer residuals.   

4.  Then, the AOJ must readjudicate the Veteran's increased rating claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time should be allowed for response before the matter is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




